POULIOT, J.
After a jury had returned a verdict for the plaintiff in the sum of '$500, plaintiff filed a motion for a new trial on the ground that the damages assessed are inadequate.
On the night of June 24, 1931, the plaintiff, a passenger in a Ford coupe operated by the defendant, was injured when their automobile ran into the rear of a car parked in the right hand lane of the four lane road on Elmwood avenue south of Park avenue.
The defendant’s negligence was established by a clear preponderance of the evidence and needs no discussion.
The only dispute, as indicated by the arguments on the motion, is as to the adequacy of the damages awarded.
The plaintiff suffered a severe injury to her nose. She had a hemorrhage on the night of the accident and again on two other occasions, when Dr. Seller had to be called in the middle of the night. She has a deviation of the septum which hampers her breathing and causes her discomfort but which can be corrected by an operation at a cost of $100 to $200' and involving one week out of work.
Her expenses up to the time of trial were $156, so that she was given $344 for her pain and suffering, for her other injuries not here discussed, and *226for her probable expenses in obtaining a correction of conditions arising out of the accident.
For plaintiff: Henry M. Boss, Jr.
For defendant: Sherwood & Clifford.
The Court feels that the damages assessed are not adequate and grants plaintiff’s motion for a new trial.